13‐4791‐cv 
      In Re: Vitamin C Antitrust Litigation 
                                                                                                      
 1	                         UNITED STATES COURT OF APPEALS 
 2	                               FOR THE SECOND CIRCUIT 
 3	                                                   
 4	                                       August Term, 2014 
 5	                                                   
 6	              (Argued:  January 29, 2015            Decided: September 20, 2016) 
 7	                                                   
 8	                                    Docket No. 13‐4791‐cv 
 9	   ________________________________________________________________________ 
10	                                                   
11	                          IN RE: VITAMIN C ANTITRUST LITIGATION 
12	                                                   
13	               ANIMAL SCIENCE PRODUCTS, INC., THE RANIS COMPANY, INC., 
14	                                                   
15	                                           Plaintiffs‐Appellees, 
16	                                                   
17	                                               ‐ v. ‐ 
18	                                                   
19	     HEBEI WELCOME PHARMACEUTICAL CO. LTD., NORTH CHINA PHARMACEUTICAL 
20	                                    GROUP CORPORATION, 
21	                                                   
22	                                         Defendants‐Appellants. 
23	    
24	   ________________________________________________________________________ 
25	    
26	          Before: CABRANES, WESLEY, and HALL, Circuit Judges.  
27	    
28	          Appeal  from  an  order  and  final  judgment  of  the  United  States  District 
29	   Court  for  the  Eastern  District  of  New  York  in  favor  of  Plaintiffs  and  awarding 
30	   damages and injunctive relief. Plaintiffs allege that Defendants engaged in price 
31	   fixing and supply manipulation in violation of U.S. antitrust laws in connection 
32	   with  vitamin  C  exported  from  China.  Because  the  Chinese  Government  filed  a 
33	   formal  statement  in  the  district  court  asserting  that  Chinese  law  required 
34	   Defendants  to  set  prices  and  reduce  quantities  of  vitamin  C  sold  abroad,  and 
35	   because Defendants could not simultaneously comply with Chinese law and U.S. 
36	   antitrust  laws,  we  VACATE  the  judgment,  REVERSE  on  international  comity 

                                                   1
      	
      13‐4791‐cv 
      In Re: Vitamin C Antitrust Litigation 
                                                                                                      
 1	   grounds  the  district  court’s  denial  of  Defendants’  motion  to  dismiss,  and 
 2	   REMAND  with  instructions to dismiss Plaintiffs’ complaint with prejudice. We 
 3	   do  not  address,  except  insofar  as  necessary  to  explain  our  rationale  under  the 
 4	   applicable  principles  of  international  comity,  Defendants’  additional  defenses 
 5	   under  the  foreign  sovereign  compulsion,  act  of  state,  or  political  question 
 6	   doctrines.  
 7	          
 8	         VACATED, REVERSED, and REMANDED. 
 9	    
10	                                     WILLIAM  A.  ISAACSON,  Boies,  Schiller  &  Flexner, 
11	                                     LLP,  Washington,  D.C.  (James  T.  Southwick, 
12	                                     Shawn  L.  Raymond,  Katherine  Kunz,  Susman 
13	                                     Godfrey LLP, Houston, TX, Michael D. Hausfeld, 
14	                                     Brian  A.  Ratner,  Melinda  Coolidge,  Hausfeld 
15	                                     LLP,  Washington  D.C.,  Brent  W.  Landau, 
16	                                     Hausfeld  LLP,  Philadelphia,  PA,  on  the  brief),  for 
17	                                     Plaintiffs‐Appellees. 
18	                                      
19	                                     JONATHAN  M.  JACOBSON, (Daniel P. Weick, Justin 
20	                                     A. Cohen, on the brief), Wilson Sonsini Goodrich & 
21	                                     Rosati,  P.C.,  New  York,  NY  (Scott  A.  Sher, 
22	                                     Bradley  T.  Tennis,  on  the  brief),  Wilson  Sonsini 
23	                                     Goodrich  &  Rosati  P.C.,  Washington,  D.C.,  for 
24	                                     Defendants‐Appellants. 
25	    
26	    
27	    
28	   HALL, Circuit Judge: 
29	     
30	         This  appeal  arises  from  a  multi‐district  antitrust  class  action  brought 

31	   against Defendants‐Appellants Hebei Welcome Pharmaceutical and North China 

32	   Pharmaceutical  Group  Corporation,  entities  incorporated  under  the  laws  of 

33	   China.  Plaintiffs‐Appellees,  Animal  Science  Products,  Inc.  and  The  Ranis 

                                                   2
      	
      13‐4791‐cv 
      In Re: Vitamin C Antitrust Litigation 
                                                                                                         
 1	   Company,  Inc.,  U.S.  vitamin  C  purchasers,  allege  that  Defendants  conspired  to 

 2	   fix the price and supply of vitamin C sold to U.S. companies on the international 

 3	   market in violation of Section 1 of the Sherman Act, 15 U.S.C. § 1, and Sections 4 

 4	   and  16  of  the  Clayton  Act,  15  U.S.C.  §§  4,  16.  This  appeal  follows  the  district 

 5	   court’s  denial  of  Defendants’  initial  motion  to  dismiss,  In  re  Vitamin  C  Antitrust 

 6	   Litig.,  584  F.  Supp.  2d  546  (E.D.N.Y.  2008)  (Trager,  J.),  a  subsequent  denial  of 

 7	   Defendants’ motion for summary judgment, In re Vitamin C Antitrust Litig., 810 F. 

 8	   Supp. 2d 522 (E.D.N.Y. 2011) (Cogan, J.),1 and, after a jury trial, entry of judgment 

 9	   awarding  Plaintiffs  approximately  $147  million  in  damages  and  enjoining  the 

10	   Defendants  from  engaging  in  future  anti‐competitive  behavior.  For  the  reasons 

11	   that follow, we hold that the district court erred in denying Defendants’ motion 

12	   to dismiss.2  

13	                   This case presents the question of what laws and standards control when 

14	   U.S.  antitrust  laws  are  violated  by  foreign  companies  that  claim  to  be  acting  at 

15	   the  express  direction  or  mandate  of  a  foreign  government.  Specifically,  we 
      																																																																		
      1  District Judge David D. Trager passed away in January 2011, at which point this 
      case was reassigned to District Judge Brian M. Cogan. 
       
      2  Because  we  vacate  the  judgment  and  reverse  the  district  court’s  denial  of 

      Defendants’ motion to dismiss, we do not address the subsequent stages of this 
      litigation nor the related arguments on appeal.  
       

                                                                           3
      	
      13‐4791‐cv 
      In Re: Vitamin C Antitrust Litigation 
                                                                                                        
 1	   address  how  a  federal  court  should  respond  when  a  foreign  government, 

 2	   through its official agencies, appears before that court and represents that it has 

 3	   compelled  an  action  that  resulted  in  the  violation  of  U.S.  antitrust  laws.  In  so 

 4	   doing we balance the interests in adjudicating antitrust violations alleged to have 

 5	   harmed  those  within  our  jurisdiction  with  the  official  acts  and  interests  of  a 

 6	   foreign sovereign in respect to economic regulation within its borders. When, as 

 7	   in  this  instance,  we  receive  from  a  foreign  government  an  official  statement 

 8	   explicating its own laws and regulations, we are bound to extend that explication 

 9	   the deference long accorded such proffers received from foreign governments.   

10	           Here,  because  the  Chinese  Government  filed  a  formal  statement  in  the 

11	   district  court  asserting  that  Chinese  law  required  Defendants  to  set  prices  and 

12	   reduce  quantities  of  vitamin  C  sold  abroad,  and  because  Defendants  could  not 

13	   simultaneously comply with Chinese law and U.S. antitrust laws, the principles 

14	   of  international  comity  required  the  district  court  to  abstain  from  exercising 

15	   jurisdiction in this case. Thus, we VACATE the judgment, REVERSE the district 

16	   court’s  order  denying  Defendants’  motion  to  dismiss,  and  REMAND  with 

17	   instructions to dismiss Plaintiffs’ complaint with prejudice. 

18	            



                                                    4
      	
      13‐4791‐cv 
      In Re: Vitamin C Antitrust Litigation 
                                                                                                          
 1	                                                                        BACKGROUND  
                                                                                      3



 2	                   For  more  than  half  a  century,  China  has  been  a  leading  producer  and 

 3	   exporter  of  vitamin  C.  In  the  1970s,  as  China  began  to  transition  from  a 

 4	   centralized  state‐run  command  economy  to  a  market  economy,  the  Chinese 

 5	   Government  began  to  implement  various  export  controls  in  order  to  retain  a 

 6	   competitive edge over other producers of vitamin C on the world market. In the 

 7	   intervening  years,  the  Government  continued  to  influence  the  market  and 

 8	   develop  policies  to  retain  that  competitive  edge.  In  the  1990s,  for  example,  as  a 

 9	   result  of  a  reduction  in  vitamin  C  prices,  the  Government  facilitated  industry‐

10	   wide consolidation and implemented regulations to control the prices of vitamin 

11	   C  exports.  By  2001,  Chinese  suppliers  had  captured  60%  of  the  worldwide 

12	   vitamin C market. 

13	                   In  2005,  various  vitamin  C  purchasers  in  the  United  States,  including 

14	   Plaintiffs Animal Science Products, Inc. and The Ranis Company, filed numerous 

      																																																																		
      3  We  set  forth  here  only  those  facts  necessary  to  resolve  the  issues  on  appeal. 
      Unless  otherwise  noted,  the  facts  have  been  taken  from  the  allegations  in 
      Plaintiffs’  Second  Amended  Complaint,  E.D.N.Y.  Dkt.  No.  1:06‐md‐1738,  Doc. 
      179,  which  we  accept  as  true  for  purposes  of  resolving  a  motion  to  dismiss. 
      Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Fait v. Regions Fin. Corp., 655 F.3d 105, 
      109  (2d  Cir.  2011).  For  a  more  complete  recitation  of  the  facts,  see  the  district 
      court’s November 6, 2008 Memorandum and Order. See In re Vitamin C Antitrust 
      Litig., 584 F. Supp. 2d 546 (E.D.N.Y. 2008). 
                                                                                5
      	
      13‐4791‐cv 
      In Re: Vitamin C Antitrust Litigation 
                                                                                                          
 1	   suits  against  Defendants,  Chinese  vitamin  C  manufacturer  Hebei  Welcome 

 2	   Pharmaceutical  Co.  and  its  holding  company,  North  China  Pharmaceutical 

 3	   Group Corporation. These cases were transferred to the Eastern District of New 

 4	   York  by  the  Judicial  Panel  on  Multidistrict  Litigation  for  coordinated  or 

 5	   consolidated  pretrial  proceedings.  The  Plaintiffs  allege,  inter  alia,  that  in 

 6	   December 2001 Defendants and their co‐conspirators established an illegal cartel 

 7	   with the “purpose and effect of fixing prices, controlling the support of vitamin C 

 8	   to  be  exported  to  the  United  States  and  worldwide,  and  committing  unlawful 

 9	   practices  designed  to  inflate  the  prices  of  vitamin  C  sold  to  plaintiffs  and  other 

10	   purchasers in the United States and elsewhere.” E.D.N.Y. Dkt. No. 1:06‐md‐1738, 

11	   Doc. 179 (Second Amended Complaint (“SAC”)) ¶ 1. Specifically, Plaintiffs assert 

12	   that Defendants colluded with an entity that has been referred to in this litigation 

13	   as both the “Western Medicine Department of the Association of Importers and 

14	   Exporters of Medicines and Health Products of China” and the “China Chamber 

15	   of  Commerce  of  Medicines  &  Health  Products  Importers  &  Exporters,”  (the 

16	   “Chamber”)4 and agreed to “restrict their exports of Vitamin C in order to create 


      																																																																		
      4  The  parties  explicitly  disagree  over  the  nature  and  authority  of  this  entity. 
      Plaintiffs characterize this entity as an “association” much like a trade association 
      in  the  United  States,  while  Defendants  describe  this  entity  as  a  government‐
                                                                           6
      	
      13‐4791‐cv 
      In Re: Vitamin C Antitrust Litigation 
                                                                                                                                                                                                                              
 1	   a shortage of supply in the international market.” Id. ¶ 49. Plaintiffs allege that, 

 2	   from  December  2001  to  the  time  the  complaint  was  filed,  Defendants,  their 

 3	   representatives, and the Chamber devised and implemented policies to address 

 4	   price  cutting  by  market  actors  and  to  limit  production  levels  and  increase 

 5	   vitamin  C  prices  with  the  intent  to  create  a  shortage  on  the  world  market  and 

 6	   maintain China’s position as a leading exporter. Id. ¶ 60.  

 7	                   Rather than deny the Plaintiffs’ allegations, Defendants instead moved to 

 8	   dismiss  on  the  basis  that  they  acted  pursuant  to  Chinese  regulations  regarding 

 9	   vitamin  C  export  pricing  and  were,  in  essence,  required  by  the  Chinese 

10	   Government,  specifically  the  Ministry  of  Commerce  of  the  People’s  Republic  of 

11	   China  (the  “Ministry”),  to  coordinate  prices  and  create  a  supply  shortage. 

12	   Defendants argued that the district court should dismiss the complaint pursuant 

13	   to the act of state doctrine, the doctrine of foreign sovereign compulsion, and/or 

14	   principles of international comity. In an historic act, the Ministry filed an amicus 

15	   curiae brief in support of Defendants’ motion to dismiss.5   


      																																																																																																																																																																																																																				
      controlled  “Chamber”  of  producers,  unique  to  China’s  state‐controlled 
      regulatory regime.  
       
      5 As Judge Trager noted, the Ministry’s appearance in this case is historic because 
      it  is  the  first  time  any  entity  of  the  Chinese  Government  has  appeared  amicus 
                                                                                                              7
      	
      13‐4791‐cv 
      In Re: Vitamin C Antitrust Litigation 
                                                                                                                                                                                                                              
 1	                   In  its  brief  to  the  district  court,  the  Ministry  represented  that  it  is  the 

 2	   highest authority within the Chinese Government authorized to regulate foreign 

 3	   trade.  The  Ministry  explained  that  the  Chamber,  which  Plaintiffs  refer  to  as  an 

 4	   “association,”  is  entirely  unlike  a  “trade  association”  or  the  “chamber  of 

 5	   commerce” in the United States and, consistent with China’s state‐run economy, 

 6	   is a “Ministry‐supervised entity authorized by the Ministry to regulate vitamin C 

 7	   export prices and output levels.” Joint App’x at 153. The Ministry’s amicus brief 

 8	   describes the Chamber as follows: 

 9	                            To meet the need of building the socialist market economy and 
10	                            deepening  the  reform  of  foreign  economic  and  trade  management 
11	                            system,  the  China  Chamber  of  Commerce  of  Medicines  & 
12	                            Health  Products  Importers  &  Exporters  was  established  in 
13	                            May  1989  in  an  effort  to  boost  the  sound  development  of 
14	                            foreign trade in medicinal products. As a social body formed 
15	                            along business lines and enjoying the status of legal person, 
16	                            the  Chamber  is  composed  of  economic  entities  registered  in 
17	                            the People’s Republic of China dealing in medicinal items as 
18	                            authorized  by  the  departments  under  the  [S]tate  Council 
19	                            responsible for foreign economic relations and trade as well 
20	                            as  organizations  empowered  by  them.  It  is  designated  to 
21	                            coordinate  import  and  export  business  in  Chinese  and  Western 
22	                            medicines and provide service for its member enterprises. Its 
23	                            over  1100  members  are  scattered  all  over  China.  The 
24	                            Chamber  abides  by  the  state  laws  and  administrative 
25	                            statutes, implements its policies and regulations governing foreign 
26	                            trade,  accepts  the  guidance  and  supervision  of  the  responsible 
      																																																																																																																																																																																																																				
      curiae  before  any  U.S.  court.  On  appeal,  the  Ministry  also  appears  amicus  curiae 
      before this Court.  
                                                                                                              8
      	
      13‐4791‐cv 
      In Re: Vitamin C Antitrust Litigation 
                                                                                                            
 1	             departments  under  the  States  Council.  The  very  purpose  is  to 
 2	             coordinate  and  supervise  the  import  and  export  operations  in  this 
 3	             business,  to  maintain  business  order  and  protect  fair  competition, 
 4	             to  safeguard  the  legitimate  rights  and  interests  of  the  state,  the 
 5	             trade  and  the  members  and  to  promote  the  sound  development  of 
 6	             foreign trade in medicinal items.  
 7	              
 8	   Joint  App’x  at  157  n.10  (emphasis  in  original).  According  to  the  Ministry,  the 

 9	   Chamber was an instrumentality of the State that was required to implement the 

10	   Ministry’s  administrative  rules  and  regulations  with  respect  to  the  vitamin  C 

11	   trade.6  

12	                   In  support  of  Defendants’  motion  to  dismiss,  the  Ministry  also  provided 

13	   evidence of two Ministry‐backed efforts by the Chamber to regulate the vitamin 

14	   C industry:  (1) a vitamin C Subcommittee (“the Subcommittee”) created in 1997 

15	   and (2) a “price verification and chop” policy (“PVC”) implemented in 2002. The 

16	   Chamber  created  the  Subcommittee  to  address  “intense  competition  and 

17	   challenges from the international [vitamin C] market.” Joint App’x at 159. Before 

18	   2002, only companies that were members of the Subcommittee were allowed to 

19	   export vitamin C. Under this regime, a vitamin C manufacturer qualified for the 

      																																																																		
      6 In an annex to its brief to the district court, the Ministry provided the Mitnick 
      Declaration, which contained a copy of all regulations cited by the Ministry. The 
      Ministry  noted  that  all  documents  were  properly  authenticated  consistent  with 
      Rule  902(3)  of  the  Federal  Rules  of  Evidence,  which  governs  the  self‐
      authentication of foreign documents.  
                                                                           9
      	
      13‐4791‐cv 
      In Re: Vitamin C Antitrust Litigation 
                                                                                                        
 1	   Subcommittee and was granted an “export quota license” if its export price and 

 2	   volume  was  in  compliance  with  the  Subcommittee’s  coordinated  export  price 

 3	   and  export  quota.  In  short,  the  Ministry  explained  to  the  district  court  that  it 

 4	   compelled  the  Subcommittee  and  its  licensed  members  to  set  and  coordinate 

 5	   vitamin C prices and export volumes.  

 6	           In  2002,  the  Chamber  abandoned  the  “export  quota  license”  regime  and 

 7	   implemented  the  PVC  system,  which  the  Ministry  represented  was  in  place 

 8	   during the  time  of  the  antitrust violations  alleged  in  this  case.  To announce  the 

 9	   new regime, the Ministry issued an official notice, a copy of which is attached to 

10	   the Ministry’s brief in support of Defendants’ motion to dismiss. This document, 

11	   hereinafter  “the  2002  Notice,”  explains  that  the  Ministry  adopted  the  PVC 

12	   regime, among other reasons, “in order to accommodate the new situations since 

13	   China’s entry into [the World Trade Organization], maintain the order of market 

14	   competition,  make  active  efforts  to  avoid  anti‐dumping  sanctions  imposed  by 

15	   foreign  countries  on  China’s  exports,  promote  industry  self‐discipline  and 

16	   facilitate  the  healthy  development  of  exports.”  Special  App’x  301.  The  2002 

17	   Notice,  furthermore,  refers  to  “industry‐wide  negotiated  prices”  and  states  that 

18	   “PVC  procedure  shall  be  convenient  for  exporters  while  it  is  conducive  for  the 



                                                   10
      	
      13‐4791‐cv 
      In Re: Vitamin C Antitrust Litigation 
                                                                                                            
 1	   chambers to coordinate export price and industry self‐discipline.” Special App’x 

 2	   302. According to the Ministry, under this system, vitamin C manufacturers were 

 3	   required  to  submit  documentation  to  the  Chamber  indicating  both  the  amount 

 4	   and price of vitamin C it intended to export. The Chamber would then “verify” 

 5	   the  contract  price  and  affix  a  “chop,”  i.e.,  a  special  seal,  to  the  contract,  which 

 6	   signaled that the contract had been reviewed and approved by the Chamber. A 

 7	   contract  received  a  chop  only  if  the  price  of  the  contract  was  “at  or  above  the 

 8	   minimum  acceptable  price  set  by  coordination  through  the  Chamber.”  Joint 

 9	   App’x  164.  Manufacturers  could  only  export  vitamin  C  if  their  contracts 

10	   contained  this  seal.  The  Ministry  asserted  that  under  the  PVC  regime, 

11	   Defendants were required to coordinate with other vitamin C manufacturers and 

12	   agree on the price that the Chamber would use in the PVC regime. In short, the 

13	   Ministry represented to the district court that all of the vitamin C that was legally 

14	   exported  during  the  relevant  time  was  required  to  be  sold  at  industry‐wide 

15	   coordinated prices.  

16	           Defendants  moved  to  dismiss  the  complaint  based  on  the  act  of  state 

17	   doctrine,  the  defense  of  foreign  sovereign  compulsion,  and  the  principle  of 

18	   international comity. The district court (Trager, J.) denied the motion in order to 



                                                     11
      	
      13‐4791‐cv 
      In Re: Vitamin C Antitrust Litigation 
                                                                                                        
 1	   allow  for  further  discovery  with  respect  to  whether  Defendants’  assertion  that 

 2	   the  actions  constituting  the  basis  of  the  antitrust  violations  were  compelled  by 

 3	   the  Chinese  Government.  In  the  district  court’s  view,  the  factual  record  was 

 4	   “simply  too  ambiguous  to  foreclose  further  inquiry  into  the  voluntariness  of 

 5	   defendants’ actions.” In re Vitamin C Antitrust Litig., 584 F. Supp. 2d at 559. 

 6	           After  further  discovery,  Defendants  moved  for  summary  judgment 

 7	   asserting the same three defenses that were the basis for their motion to dismiss. 

 8	   In  re  Vitamin  C  Antitrust  Litig.,  810  F.  Supp.  2d  at  525–26.  The  district  court 

 9	   (Cogan,  J.)  considered  the  evidence  submitted  by  Defendants  and  the  Ministry 

10	   and accepted the Ministry’s explanation as to its relationship with the Chamber, 

11	   but “decline[d] to defer to the Ministry’s interpretation of Chinese law” because 

12	   the  Ministry  failed  “to  address  critical  provisions”  of  the  PVC  regime  that 

13	   “undermine[d]  [the  Ministry’s]  interpretation  of  Chinese  law.”  Id.  at  551.  The 

14	   district  court  further  reasoned  that  pursuant  to  Federal  Rule  of  Civil  Procedure 

15	   44.1  (“Rule  44.1”),  when  interpreting  Chinese  law  it  had  “substantial  discretion 

16	   to consider different types of evidence” beyond the Ministry’s official statements, 

17	   including,  for  example,  the  testimony  of  Plaintiffs’  expert  witness,  a  scholar  of 

18	   Chinese  law.  Id.  at  561.  The  district  court  denied  Defendants’  motion  for 



                                                   12
      	
      13‐4791‐cv 
      In Re: Vitamin C Antitrust Litigation 
                                                                                                      
 1	   summary  judgment  because  it  determined  that  “Chinese  law  did  not  compel 

 2	   Defendants’ anticompetitive conduct” in any of the relevant time periods. Id. at 

 3	   567.  

 4	            The case ultimately went to trial. In March 2013, a jury found Defendants 

 5	   liable for violations of Section 1 of the Sherman Act. The district court awarded 

 6	   Plaintiffs  approximately  $147  million  in  damages  and  issued  a  permanent 

 7	   injunction  barring  Defendants  from  further  violating  the  Sherman  Act.  This 

 8	   appeal followed.  

 9	                                            DISCUSSION 

10	            The  central  issue  that  we  address  is  whether  principles  of  international 

11	   comity  required  the  district  court  to  dismiss  the  suit.  As  part  of  our  comity 

12	   analysis we must determine whether Chinese law required Defendants to engage 

13	   in anticompetitive conduct that violated U.S. antitrust laws. Within that inquiry, 

14	   we  examine  the  appropriate  level  of  deference  to  be  afforded  a  foreign 

15	   sovereign’s interpretation of its own laws. We hold that the district court abused 

16	   its discretion by not abstaining, on international comity grounds, from asserting 

17	   jurisdiction  because  the  court  erred  by  concluding  that  Chinese  law  did  not 

18	   require  Defendants  to  violate  U.S.  antitrust  law  and  further  erred  by  not 



                                                   13
      	
      13‐4791‐cv 
      In Re: Vitamin C Antitrust Litigation 
                                                                                                            
 1	   extending  adequate  deference  to  the  Chinese  Government’s  proffer  of  the 

 2	   interpretation of its own laws.  

 3	       A. Standard of Review 

 4	           We  review  for  abuse  of  discretion  a  district  court’s  denial  of  a  motion  to 

 5	   dismiss on international comity grounds. JP Morgan Chase Bank v. Altos Hornos de 

 6	   Mexico, 412 F.3d 418, 422 (2d Cir. 2005). An abuse of discretion “occurs when (1) 

 7	   the court’s decision rests on an error of law or clearly erroneous factual finding, 

 8	   or  (2)  its  decision  cannot  be  located  within  the  range  of  permissible  decisions.” 

 9	   CBS Broad. Inc. v. FilmOn.com, Inc., 814 F.3d 91, 104 (2d Cir. 2016) (alterations and 

10	   internal  quotation  omitted).  The  determination  of  foreign  law  is  “a  question  of 

11	   law,  which  is  subject  to  de  novo  review.”  Karaha  Bodas  Co.  v.  Perusahaan 

12	   Pertambangan Minyak Dan Gas Bumi Negara (“Pertamina”), 313 F.3d 70, 80 (2d Cir. 

13	   2002) (internal quotation omitted). In determining foreign law, “we may consider 

14	   any  relevant  material  or  source,  including  the  legal  authorities  supplied  by  the 

15	   parties  on  appeal  as  well  as  those  authorities  presented  to  the  district  court 

16	   below.”  Carlisle  Ventures,  Inc.  v.  Banco  Espanol  de  Credito,  S.A.,  176  F.3d  601,  604 

17	   (2d Cir. 1999); see Fed. R. Civ. P. 44.1. 

18	    



                                                     14
      	
      13‐4791‐cv 
      In Re: Vitamin C Antitrust Litigation 
                                                                                                                
 1	       B. International Comity   

 2	           Defendants argue that the district court erred by not dismissing Plaintiffs’ 

 3	   complaint  on  international  comity  grounds.  Comity  is  both  a  principle  guiding 

 4	   relations between foreign governments and a legal doctrine by which U.S. courts 

 5	   recognize  an  individual’s  acts  under  foreign  law.  See  In  re  Maxwell  Commc’n 

 6	   Corp.,  93 F.3d 1036,  1046  (2d Cir. 1996).  “Comity,  in  the  legal  sense,  is  neither a 

 7	   matter  of  absolute  obligation,  on  the  one  hand,  nor  of  mere  courtesy  and  good 

 8	   will,  upon  the  other.”  Hilton  v.  Guyot,  159  U.S.  113,  163–64  (1895)  (internal 

 9	   quotations  omitted).  “[I]t  is  the  recognition  which  one  nation  allows  within  its 

10	   territory to the legislative, executive or judicial acts of another nation, having due 

11	   regard  both  to  international duty and  convenience,  and  to  the  rights of  its  own 

12	   citizens  or  of  other  persons  who  are  under  the  protection  of  its  laws.”  Id.  This 

13	   doctrine “is not just a vague political concern favoring international cooperation 

14	   when  it  is  in  our  interest  to  do  so  [but  r]ather  it  is  a  principle  under  which 

15	   judicial decisions reflect the systemic value of reciprocal tolerance and goodwill.” 

16	   Societe  Nationale  Industrielle  Aerospatiale  v.  U.S.  Dist.  Court  of  S.  Dist.  of  Iowa,  482 

17	   U.S.  522,  555  (1987).  While  we  approach  Defendants’  international  comity 

18	   defense  from  the  “legal  sense,”  we  do  not  lose  sight  of  the  broader  principles 



                                                       15
      	
      13‐4791‐cv 
      In Re: Vitamin C Antitrust Litigation 
                                                                                                          
 1	   underlying the doctrine. See JP Morgan Chase Bank, 412 F.3d at 423 (“Whatever its 

 2	   precise  contours,  international  comity  is  clearly  concerned  with  maintaining 

 3	   amicable  working  relationships  between  nations,  a  shorthand  for  good 

 4	   neighbourliness,  common  courtesy  and  mutual  respect  between  those  who 

 5	   labour  in  adjoining  judicial  vineyards.”  (internal  quotation  omitted)).  Our 

 6	   analysis  reflects  an  obligation  to  balance  “the  interests  of  the  United  States,  the 

 7	   interests  of  the  foreign  state,  and  those  mutual  interests  the  family  of  nations 

 8	   have in just and efficiently functioning rules of international law.” In re Maxwell 

 9	   Commc’n Corp., 93 F.3d at 1048. 

10	           The principles of comity implicate a federal court’s exercise of jurisdiction. 

11	   O.N.E. Shipping Ltd. v. Flota Mercante Grancolombiana, S.A., 830 F.2d 449, 452 (2d 

12	   Cir.  1987).  Defendants  do  not  dispute  that  the  district  court  had  subject  matter 

13	   jurisdiction over Plaintiffs’ claims, see Hartford Fire Ins. Co. v. California, 509 U.S. 

14	   764,  796  (1993)  (collecting  cases)  (“[I]t  is  well  established  by  now  that  the 

15	   Sherman  Act  applies  to  foreign  conduct  that  was  meant  to  produce  and  did  in 

16	   fact  produce  some  substantial  effect  in  the  United  States.”);  rather,  Defendants 

17	   argue that principles of international comity required the district court to abstain 

18	   from  exercising  that  jurisdiction  here,  see  O.N.E.  Shipping  Ltd.,  830  F.2d  at  452 



                                                    16
      	
      13‐4791‐cv 
      In Re: Vitamin C Antitrust Litigation 
                                                                                                          
 1	   (“Congress  left  it  to  the  courts  to  decide  when  to  employ  notions  of  abstention 

 2	   from exercising jurisdiction in extraterritorial antitrust cases.”); see also H.R. Rep. 

 3	   No. 97‐686, at 13 (1982) (“If a court determines that the requirements for subject 

 4	   matter  jurisdiction  are  met,  [the  Foreign  Trade  Antitrust  Improvements  Act7] 

 5	   would  have  no  effect  on  the  court[’s]  ability  to  employ  notions  of  comity . . .  or 

 6	   otherwise to take account of the international character of the transaction.”).  

 7	                   To  determine  whether  to  abstain  from  asserting  jurisdiction  on  comity 

 8	   grounds we apply the multi‐factor balancing test set out in Timberlane Lumber Co. 

 9	   v. Bank of Am., N.T. & S.A., 549 F.2d 597, 614–15 (9th Cir. 1976) and Mannington 

10	   Mills,  Inc.  v.  Congoleum  Corp.,  595  F.2d  1287,  1297–98  (3d  Cir.  1979).  See  O.N.E. 

11	   Shipping  Ltd.,  830  F.2d  at  451–52  (noting  that  “[t]he  comity  balancing  test  has 

12	   been  explicitly  used  in  this  Court”).  Both  Timberlane  Lumber  and  Mannington 

13	   Mills  addressed  the  unique  international  concerns  that  are  implicated  by 

14	   exercising  jurisdiction  over  antitrust  violations  that  occur  abroad  and  that 

15	   involve  the  laws  and  regulations  of  a  foreign  nation.  See  Timberlane  Lumber  Co., 
      																																																																		
      7  “Under  §  402  of  the  Foreign  Trade  Antitrust  Improvements  Act  of  1982 
      (“FTAIA”),  the  Sherman  Act  does  not  apply  to  conduct  involving  foreign  trade 
      or commerce, other than import trade or import commerce, unless ‘such conduct 
      has a direct, substantial, and reasonably foreseeable effect’ on domestic or import 
      commerce.” Hartford Fire, 509 U.S. at 796 (quoting 15 U.S.C. § 6a(1)(A)) (internal 
      citations omitted). 
       

                                                                           17
      	
      13‐4791‐cv 
      In Re: Vitamin C Antitrust Litigation 
                                                                                                         
 1	   549  F.2d  at  613  (“[T]here  is  the  additional  question  which  is  unique  to  the 

 2	   international  setting  of  whether  the  interests  of,  and  links  to,  the  United  States 

 3	   including  the  magnitude  of  the  effect  on  American  foreign  commerce  are 

 4	   sufficiently  strong,  vis‐a‐vis  those  of  other  nations,  to  justify  an  assertion  of 

 5	   extraterritorial  authority.”);  Mannington  Mills,  Inc.,  595  F.2d  at  1296  (“When 

 6	   foreign nations are involved, however, it is unwise to ignore the fact that foreign 

 7	   policy,  reciprocity,  comity,  and  limitations  of  judicial  power  are  considerations 

 8	   that should have a bearing on the decision to exercise or decline jurisdiction.”). 

 9	   Combined and summarized here, the enumerated factors from Timberlane Lumber 

10	   and  Mannington  Mills  (collectively  the  “comity  balancing  test”)  guiding  our 

11	   analysis  of  whether  to  dismiss  on  international  comity  grounds  include:  (1) 

12	   Degree  of  conflict  with  foreign  law  or  policy;  (2)  Nationality  of  the  parties, 

13	   locations or principal places of business of corporations; (3) Relative importance 

14	   of  the  alleged  violation  of  conduct  here  as  compared  with  conduct  abroad;  (4) 

15	   The  extent  to  which  enforcement  by  either  state  can  be  expected  to  achieve 

16	   compliance,  the  availability  of  a  remedy  abroad  and  the  pendency  of  litigation 

17	   there;  (5)  Existence  of  intent  to  harm  or  affect  American  commerce  and  its 

18	   foreseeability;  (6)  Possible  effect  upon  foreign  relations  if  the  court  exercises 



                                                   18
      	
      13‐4791‐cv 
      In Re: Vitamin C Antitrust Litigation 
                                                                                                            
 1	   jurisdiction  and  grants  relief;  (7)  If  relief  is  granted,  whether  a  party  will  be 

 2	   placed in the position of being forced to perform an act illegal in either country 

 3	   or be under conflicting requirements by both countries; (8) Whether the court can 

 4	   make  its  order  effective;  (9)  Whether  an  order  for  relief  would  be  acceptable  in 

 5	   this country if made by the foreign nation under similar circumstances; and (10) 

 6	   Whether  a  treaty with  the  affected  nations  has  addressed  the  issue.  Mannington 

 7	   Mills, Inc., 595 F.2d at 1297–98; Timberlane Lumber Co., 549 F.2d at 614.  

 8	           Since  our  adoption  of  the  comity  balancing  test,  the  Supreme  Court,  in 

 9	   determining  whether  international  comity  cautioned  against  exercising 

10	   jurisdiction  over  antitrust  claims  premised  entirely  on  foreign  conduct,  relied 

11	   solely  upon  the  first  factor—the  degree  of  conflict  between  U.S.  and  foreign 

12	   law—to  decide  that  abstention  was  inappropriate.  Hartford  Fire,  509  U.S.  at  798 

13	   (“The only substantial question in this litigation is whether there is in fact a true 

14	   conflict  between  domestic  and  foreign  law.”  (internal  quotation  omitted)).  The 

15	   Court explained that just because “conduct is lawful in the state in which it took 

16	   place  will  not,  of  itself,  bar  application  of  the  United  States  antitrust  laws.”  Id. 

17	   Thus, in that case, the degree of conflict between the laws of the two states had to 

18	   rise to the level of a true conflict, i.e. “compliance with the laws of both countries 



                                                     19
      	
      13‐4791‐cv 
      In Re: Vitamin C Antitrust Litigation 
                                                                                                       
 1	   [must  have  been] impossible,”  to  justify  the  Court’s  abstention  on  comity 

 2	   grounds.  Id.  at  799.  In  other  words,  “[n]o  conflict  exists . .  . ‘where  a  person 

 3	   subject  to  regulation  by  two  states  can  comply  with  the  laws  of  both.’’’  Id. 

 4	   (quoting  Restatement  (Third)  of  Foreign  Relations  Law  §  403,  cmt.  e).  After 

 5	   determining that there was not a true conflict, the Court reflected that there was 

 6	   “no  need  in  this  litigation  to  address  other  considerations  that  might  inform  a 

 7	   decision to refrain from the exercise of jurisdiction on the ground of international 

 8	   comity.” Id.  

 9	           We read Hartford Fire narrowly and interpret the modifying phrase “in this 

10	   litigation” in reference to the “other considerations that might inform a decision” 

11	   as  suggesting  that  the  remaining  factors  in  the  comity  balancing  test  are  still 

12	   relevant to an abstention analysis. Id.; see Mujica v. AirScan Inc., 771 F.3d 580, 600 

13	   (9th  Cir.  2014)  (“Since  the  majority  did  not  address  the  ‘other  considerations’ 

14	   bearing on comity, the Court’s Hartford Fire analysis ‘left unclear whether it was 

15	   saying that the only relevant comity factor in that case was conflict with foreign 

16	   law . . . or  whether  the  Court  was  more  broadly  rejecting  balancing  of  comity 

17	   interests  in  any  case  where  there  is  no  true  conflict.’”  (quoting  Harold  Hongju 

18	   Koh, Transnational Litigation in United States Courts 80 (2008)). That a true conflict 



                                                  20
      	
      13‐4791‐cv 
      In Re: Vitamin C Antitrust Litigation 
                                                                                                            
 1	   was lacking in Hartford Fire does not, in the inverse, lead us to conclude that the 

 2	   presence  of  such  a  conflict  alone  is  sufficient  to  require  dismissal  and  thereby 

 3	   vitiate the need to consider the remaining factors.  

 4	           Some  courts,  after  Hartford  Fire,  have  gone  further  and  do  not  require  a 

 5	   true  conflict  between  laws  before  applying  the  remaining  factors  in  the  comity 

 6	   balancing test. See, e.g., Mujica, 771 F.3d at 600 (“We think that Hartford Fire does 

 7	   not require proof of a ‘true conflict’ as a prerequisite for invoking the doctrine of 

 8	   comity,  at  least  in  a  case  involving  adjudicatory  comity.”);  Freund  v.  Rep.  of  Fr., 

 9	   592  F.  Supp.  2d  540,  574  (S.D.N.Y.  2008)  (“In  post‐Hartford  Fire  cases,  conflict 

10	   analysis has not been rigidly invoked to preclude consideration of the full range 

11	   of  principles  relating  to  international  comity.”  (citation  omitted)).  Similarly,  we 

12	   have  not  required  a  true  conflict  where  a  party  does  not  invoke  a  prescriptive 

13	   comity  defense,  “that  is,  where  a  party  [does  not]  claim[]  that  it  is  subject  to 

14	   conflicting regulatory schemes,” as Defendants do here. Mujica, 771 F.3d at 600; 

15	   see  Bigio  v.  Coca‐Cola  Co.,  448  F.3d  176,  178  (2d  Cir.  2006)  (“[T]he  only  issue  of 

16	   international comity properly raised here is whether adjudication of this case by 

17	   a  United  States  court  would  offend  ‘amicable  working  relationships’  with 

18	   Egypt.”  (citation  omitted)).  We  need  not,  however,  determine  whether  absent  a 



                                                     21
      	
      13‐4791‐cv 
      In Re: Vitamin C Antitrust Litigation 
                                                                                                           
 1	   true  conflict,  the  district  court  could  have  abstained  from  asserting  jurisdiction 

 2	   on comity grounds because, in our view and as explained below, there is a true 

 3	   conflict between U.S. law and Chinese law in this case.  

 4	       C. True Conflict Analysis 

 5	           To  determine  whether  Defendants  could  have  sold  and  distributed 

 6	   vitamin  C  while  in  compliance  with  both  Chinese  and  U.S.  law,  and  thus 

 7	   whether a “true conflict” exists, we must determine conclusively what the law of 

 8	   each country requires.  

 9	           The  Sherman  Act  prohibits  “[e]very  contract,  combination  in  the  form  of 

10	   trust  or  otherwise,  or  conspiracy,  in  restraint  of  trade  or  commerce.”  15  U.S.C. 

11	   § 1.  While  this  language  has  been  interpreted  to  outlaw  only  unreasonable 

12	   restraints in trade, see, e.g., State Oil Co. v. Khan, 522 U.S. 3, 10 (1997), certain types 

13	   of  anticompetitive  conduct  are  “so  plainly  anticompetitive  that  no  elaborate 

14	   study  of  the  industry  is  needed  to  establish  their  illegality,”  Nat.  Soc.  of  Prof’l 

15	   Eng’rs v. United States, 435 U.S. 679, 692 (1978). “Price‐fixing agreements between 

16	   two  or  more  competitors,  otherwise  known  as  horizontal  price‐fixing 

17	   agreements,  fall  into  the  category  of  arrangements  that  are  per  se  unlawful.” 

18	   Texaco  Inc.  v.  Dagher,  547  U.S.  1,  5  (2006).  Thus,  if  Chinese  law  required 



                                                    22
      	
      13‐4791‐cv 
      In Re: Vitamin C Antitrust Litigation 
                                                                                                          
 1	   Defendants  to  enter  into  horizontal  price‐fixing  agreements,  “compliance  with 

 2	   the  laws  of  both  countries  is  []  impossible,”  Hartford  Fire,  509  U.S.  at  799,  and 

 3	   there is a true conflict.      

 4	           The  Ministry,  as  amicus,  has  proclaimed  on  behalf  of  the  Chinese 

 5	   Government  that  Chinese  law,  specifically  the  PVC  regime  during  the  relevant 

 6	   period, required Defendants, as manufacturers of vitamin C, to fix the price and 

 7	   quantity of vitamin C sold abroad. The Ministry mainly relies on the reference to 

 8	   “industry‐wide  negotiated  prices”  contained  in  the  2002  Notice  to  support  its 

 9	   position.  Plaintiffs,  however,  argue  that  the  Ministry’s  statements  are  not 

10	   conclusive  and  that  because  the  2002  Notice  does  not  explicitly  mandate  price 

11	   fixing,  adherence  to  both  Chinese  law  and  U.S.  antitrust  law  is  possible.  Our 

12	   interpretation  of  the  record  as  to  Chinese  law  thus  hinges  on  the  amount  of 

13	   deference  that  we  extend  to  the  Chinese  Government’s  explanation  of  its  own 

14	   laws.    

15	           1. Standard of Deference  

16	           There is competing authority on the level of deference owed by U.S. courts 

17	   to  a  foreign  government’s  official  statement  regarding  its  own  laws  and 

18	   regulations.  In  the  seminal  case  United  States  v.  Pink,  315  U.S.  203  (1942),  the 



                                                    23
      	
      13‐4791‐cv 
      In Re: Vitamin C Antitrust Litigation 
                                                                                                          
 1	   Supreme  Court  considered,  inter  alia,  the  extraterritorial  reach  of  a  1918  decree 

 2	   nationalizing  Russia’s  insurance  business.  The  record  before  the  Pink  Court 

 3	   included  expert  testimony  and  “voluminous”  other  evidence  bearing  on  the 

 4	   proper  interpretation  of  the  1918  decree  and  its extraterritorial  effect.  Id.  at 218. 

 5	   This  evidence  included  an  official  declaration  of  the  Russian  Government 

 6	   explaining the intended extraterritorial effect of the decree. See id. at 219–20. The 

 7	   Court “d[id] not stop to review” the whole body of evidence, however, id. at 218,  

 8	   because  it  determined  that  the  official  declaration  was  “conclusive”  as  to  the 

 9	   extraterritorial effect of the decree, id. at 220.  

10	           Since  1942,  several  courts  have  cited  Pink  for  the  proposition  that  an 

11	   official  statement  or  declaration  from  a  foreign  government  clarifying  its  laws 

12	   must be accepted as “conclusive.” See, e.g., D’Angelo v. Petroleos Mexicanos, 422 F. 

13	   Supp. 1280, 1284 (D. Del. 1976), aff’d, 564 F.2d 89 (3d Cir. 1977) (“The principle of 

14	   Pink requires this Court to accept the opinion of the attorney general of Mexico as 

15	   an  official  declaration  by  that  government  that  the  effect  of  the  expropriation 

16	   decree  was  to  extinguish  Papantla’s  royalty  and  participating  rights  in  the 

17	   expropriated  oil.”);  Delgado  v.  Shell  Oil  Co.,  890  F.  Supp.  1324,  1363  (S.D.  Tex. 

18	   1995), aff’d, 231 F.3d 165 (5th Cir. 2000) (accepting as conclusive an opinion issued 



                                                    24
      	
      13‐4791‐cv 
      In Re: Vitamin C Antitrust Litigation 
                                                                                                          
 1	   by the Department of Justice of the Republic of the Philippines and presented to 

 2	   the  court  articulating  the  scope  and  effect  of  a  law  of  the  Philippines);  but  see 

 3	   Access Telecom, Inc. v. MCI Telecomms. Corp, 197 F.3d 694, 714 (5th Cir. 1999), cert. 

 4	   denied, 531 U.S. 917 (2000) (holding, without citation to Pink, that “[t]he fact that 

 5	   U.S. courts routinely give deference to U.S. agencies empowered to interpret U.S. 

 6	   law and U.S. courts may give deference to foreign governments before the court 

 7	   does not entail that U.S. courts must give deference to all agency determinations 

 8	   made by all foreign agencies not before the court.”). 

 9	           Other courts, however, have intimated that while the official statements of 

10	   a foreign government interpreting its laws are entitled to deference, U.S. courts 

11	   need  not  accept  such  statements  as  conclusive.  For  example,  in  Amoco  Cadiz, 

12	   presented  with  conflicting  interpretations  of  a  French  law,  the  Seventh  Circuit 

13	   held  that  “[a]  court  of  the  United  States  owes  substantial  deference  to  the 

14	   construction France places upon its domestic law. . . . Giving the conclusions of a 

15	   sovereign  nation  less  respect  than  those  of  [a  United  States]  administrative 

16	   agency is unacceptable.” In re Oil Spill by the Amoco Cadiz, 954 F.2d 1279, 1312 (7th 

17	   Cir. 1992) (internal citations omitted). 




                                                    25
      	
      13‐4791‐cv 
      In Re: Vitamin C Antitrust Litigation 
                                                                                                         
 1	           The  district  court  below,  at  the  motion  to  dismiss  stage,  relied  on  three 

 2	   authorities—Rule 44.1, Villegas Duran v. Arribada Beaumont, 534 F.3d 142 (2d Cir. 

 3	   2008), and Karaha Bodas, 313 F.3d 70—for the proposition that the Second Circuit, 

 4	   in  particular,  has  “adopted  a  softer  view  toward  the  submissions  of  foreign 

 5	   governments.” In re Vitamin C Antitrust Litig., 584 F. Supp. 2d at 557. We disagree 

 6	   with this conclusion.  

 7	           Contrary  to  the  district  court’s  reasoning,  we  find  no  support  for  the 

 8	   argument that Rule 44.1, adopted in 1966 long after Pink was decided, modified 

 9	   the  level  of  deference  that  a  U.S.  court  must  extend  to  a  foreign  government’s 

10	   interpretation of its own laws. Rule 44.1 provides that, when determining foreign 

11	   law, a court “may consider any relevant material or source, including testimony, 

12	   whether  or  not  submitted  by  a  party  or  admissible  under  the  Federal  Rules  of 

13	   Evidence.”  Fed.  R.  Civ.  P.  44.1.  According  to  the  advisory  committee  notes,  the 

14	   rule  has  two  purposes:  (1)  to  make  a  court’s  determination  of  foreign  law  a 

15	   matter  of  law  rather  than  fact,  and  (2)  to  relax  the  evidentiary  standard  and  to 

16	   create  a  uniform  procedure  for  interpreting  foreign  law.  Fed.  R.  Civ.  P.  44.1 

17	   advisory  committee’s  notes  to  1966  adoption.  The  advisory  committee  notes 

18	   suggest  that  Rule  44.1  was  meant  to  address  some  of  the  challenges  facing 



                                                   26
      	
      13‐4791‐cv 
      In Re: Vitamin C Antitrust Litigation 
                                                                                                          
 1	   litigants whose claims and defenses depended upon foreign law and to provide 

 2	   courts  with  a  greater  array  of  tools  for  understanding  and  interpreting  those 

 3	   laws.  Id.  Rule  44.1  explicitly  focuses  on  what  a  court  may  consider  when 

 4	   determining  foreign  law,  but  it  is  silent  as  to  how  a  court  should  analyze  the 

 5	   relevant material or sources. Thus, courts must still evaluate the relevant source 

 6	   material within the context of each case. See, e.g., Curley v. AMR Corp., 153 F.3d 5, 

 7	   14–15  (2d  Cir.  1998)  (explaining  that  because  “Mexican  law  is  much  different” 

 8	   than New York state law and “its sources do not lie in precedent cases” the court 

 9	   must  “consider  the  text  of  the  constitution,  civil  code  and  statutory 

10	   provisions . . . and  give  them  preponderant  consideration”  when  analyzing 

11	   Mexican  law).  Finding  no  authority  to  the  contrary,  we  conclude  that  Rule  44.1 

12	   does not alter the legal standards by which courts analyze foreign law, and thus, 

13	   the rule does not abrogate or “soften” the level of deference owed by U.S. courts 

14	   to statements of foreign governments appearing in U.S. courts.  

15	           The  district  court  looked  to  our  decision  in  Villegas  Duran  to  bolster  its 

16	   conclusion  that  this  court  has  adopted  a  softer  view  toward  submissions  of 

17	   foreign  governments.  In  re  Vitamin  C  Antitrust  Litig.,  584  F.  Supp.  2d  at  557.  In 

18	   Villegas  Duran  we  declined  to  credit  an  affidavit  from  the  Chilean  Government 



                                                    27
      	
      13‐4791‐cv 
      In Re: Vitamin C Antitrust Litigation 
                                                                                                            
 1	   that clarified the appellant’s child custody rights under Chilean law. 534 F.3d at 

 2	   148  (“Reasons  existed  for  the  district  court  to  refrain  from  giving  the  affidavit 

 3	   absolute deference.”). We consider Villegas Duran inapplicable to the present case 

 4	   for two reasons. First, because the Chilean Government did not appear before the 

 5	   court  in  that  case,  either  as  a  party  or  as  an  amicus,  the  level  of  deference  the 

 6	   court afforded the Chilean affidavit does not guide our application here. Second, 

 7	   Villegas  Duran  was  overturned  by  the  Supreme  Court,  Duran  v.  Beaumont,  560 

 8	   U.S. 921 (2010), in light of Abbott v. Abbott, 560 U.S. 1 (2010). In Abbott, the Court 

 9	   analyzed the same Chilean custody law at issue in Villegas Duran but found the 

10	   very same affidavit from the Chilean Government that was submitted in Villegas 

11	   Duran “notable” in its analysis of Chilean law and adopted Chile’s interpretation 

12	   of  that  law.  Abbott,  560  U.S.  at  10–11  (“[I]t  is  notable  that  a  Chilean  agency  has 

13	   explained  that  [the  Chilean  law]  is  a  ‘right  to  authorize  the  minors’  exit’  from 

14	   Chile  and  that  this  provision  means  that  neither  parent  can  ‘unilaterally’ 

15	   ‘establish the  [child’s]  place  of  residence.’”  (internal quotation  omitted)).  To  the 

16	   extent  that  the  majority’s  analysis  in  Villegas  Duran  suggests  that  a  foreign 

17	   sovereign’s interpretation of its own laws warrants a lesser degree of deference, 

18	   the  Supreme Court’s  approach  in  interpreting  Chilean  law—relying,  in  part,  on 



                                                     28
      	
      13‐4791‐cv 
      In Re: Vitamin C Antitrust Litigation 
                                                                                                           
 1	   the Chilean Government’s affidavit—requires us to question, if not reject, Villegas 

 2	   Duran as precedent bearing on that issue.  

 3	           Finally,  the  district  court  also  relied  on  our  decision  in  Karaha  Bodas,  313 

 4	   F.3d 70, to support its conclusion. In that case, a judgment creditor of an oil and 

 5	   gas  company  owned  and  controlled  by  the  Republic  of  Indonesia  sought  to 

 6	   execute upon funds held in New York trust accounts. Id. at 71. The Republic of 

 7	   Indonesia joined the appeal as a party with an affected interest, and in so doing, 

 8	   sought  to  clarify  the  applicable  Indonesian  law  as  well  as  the  Indonesian 

 9	   Government’s relationship with the gas company. Id. Citing to our sister circuits 

10	   in  Amoco  Cadiz  and  Access  Telecom,  we  credited  the  Republic  of  Indonesia’s 

11	   interpretation and explained that “a foreign sovereign’s views regarding its own 

12	   laws merit—although they do not command—some degree of deference.” Id. at 

13	   92. We clarified that, “where a choice between two interpretations of ambiguous 

14	   foreign  law  rests  finely  balanced,  the  support  of  a  foreign  sovereign  for  one 

15	   interpretation  furnishes  legitimate  assistance  in  the  resolution  of  interpretive 

16	   dilemmas.” Id.  

17	           It is noteworthy that, while we suggested in Karaha Bodas that deference to 

18	   a  foreign  sovereign’s  interpretation  need  not  be  “conclusive”  in  every  case,  we 



                                                     29
      	
      13‐4791‐cv 
      In Re: Vitamin C Antitrust Litigation 
                                                                                                        
 1	   ultimately  adopted  the  Republic  of  Indonesia’s  interpretation  of  its  own 

 2	   regulation.8  Indeed,  we  have  yet  to  identify  a  case  where  a  foreign  sovereign 

 3	   appeared before  a U.S.  tribunal  and  the  U.S.  tribunal  adopted a  reading  of  that 

 4	   sovereign’s laws contrary to that sovereign’s interpretation of them.  

 5	                   Consistent  with  our  holding  in  Karaha  Bodas  and  the  Supreme  Court’s 

 6	   pronouncements  in  Pink,  we  reaffirm  the  principle  that  when  a  foreign 

 7	   government,  acting  through  counsel  or  otherwise,  directly  participates  in  U.S. 

 8	   court  proceedings  by  providing  a  sworn  evidentiary  proffer  regarding  the 

 9	   construction and effect of its laws and regulations, which is reasonable under the 

10	   circumstances  presented,  a  U.S.  court  is  bound  to  defer  to  those  statements.  If 

11	   deference by any measure is to mean anything, it must mean that a U.S. court not 

12	   embark  on  a  challenge  to  a  foreign  government’s  official  representation  to  the 

13	   court regarding its laws or regulations, even if that representation is inconsistent 

14	   with  how  those  laws  might  be  interpreted  under  the  principles  of  our  legal 

15	   system. Cf. Abbott, 560 U.S. at 20 (“Judges must strive always to avoid a common 

      																																																																		
      8  Although  we  adopted  the  Republic  of  Indonesia’s  “reading  of  the  relevant 
      Indonesian  law,”  we  declined  to  accept  fully  Indonesia’s  argument  on  appeal 
      because it had “not identified any Indonesian statute or regulation” in support of 
      its position. Karaha Bodas, 313 F.3d at 92. To the extent there is no documentary 
      evidence  or  reference  of  law  proffered  to  support  a  foreign  sovereign’s 
      interpretation of its own laws, deference may be inappropriate.  
                                                                           30
      	
      13‐4791‐cv 
      In Re: Vitamin C Antitrust Litigation 
                                                                                                       
 1	   tendency  to  prefer  their  own  society  and  culture,  a  tendency  that  ought  not 

 2	   interfere with objective consideration . . . .”); Banco Nacional de Cuba v. Sabbatino, 

 3	   376  U.S.  398,  430  (1964)  (recognizing,  among  other  things,  that  the  “basic 

 4	   divergence  between  the  national  interests  of  capital  importing  and  capital 

 5	   exporting nations and between the social ideologies of those countries that favor 

 6	   state control of a considerable portion of the means of production and those that 

 7	   adhere  to  a  free  enterprise  system”  creates  “disagreements  as  to  [the]  relevant 

 8	   international  legal  standards”  such  that  inquiring  into  the  validity  of  a  foreign 

 9	   sovereign’s  actions  is  barred  by  the  state  action  doctrine).  Not  extending 

10	   deference  in  these  circumstances  disregards  and  unravels  the  tradition  of 

11	   according respect to a foreign government’s explication of its own laws, the same 

12	   respect  and  treatment  that  we  would  expect  our  government  to  receive  in 

13	   comparable matters before a foreign court. Cf. Hilton v. Guyot, 159 U.S. 113, 191 

14	   (1895) (explaining that the rule of reciprocity should “work itself firmly into the 

15	   structure      of     our     international    jurisprudence”);    Fed.    Treasury  Enter. 

16	   Sojuzplodoimport  v.  Spirits  Int‐l  B.V.,  809  F.3d  737,  743  (2d  Cir.  2016)  (“The 

17	   declaration  of  a  United  States  court  that  the  executive  branch  of  the  Russian 

18	   government violated its own law . . . would be an affront to the government of a 



                                                     31
      	
      13‐4791‐cv 
      In Re: Vitamin C Antitrust Litigation 
                                                                                                      
 1	   foreign  sovereign.”);  Villegas  Duran,  534  F.3d  at  153  (Wesley,  J.,  dissenting) 

 2	   (explaining  that  “this  Court’s  practice  of  giving  some  deference  to  a  foreign 

 3	   sovereign’s view of its own law” and “careful attention” to the interpretation of 

 4	   foreign  law  is  exactly  what  “we  would  expect . . . of  a  [foreign]  court”  in  a 

 5	   reciprocal situation).  

 6	           2. Applying Deference to the Ministry’s Brief  

 7	           The  official  statements  of  the  Ministry  should  be  credited  and  accorded 

 8	   deference.  On  that  basis,  we  conclude,  as  Defendants  and  the  Ministry  proffer, 

 9	   that  Chinese  law  required  Defendants  to  engage  in  activities  in  China  that 

10	   constituted antitrust violations here in the United States.  

11	           The  2002  Notice,  inter  alia,  demonstrates  that  from  2002  to  2005,  the 

12	   relevant time period alleged in the complaint, Chinese law required Defendants 

13	   to  participate  in  the  PVC  regime  in  order  to  export  vitamin  C.  This  regulatory 

14	   regime allowed vitamin C manufacturers the export only of vitamin C subject to 

15	   contracts that complied with the “industry‐wide negotiated” price. Although the 

16	   2002 Notice does not specify how the “industry‐wide negotiated” price was set, 

17	   we defer to the Ministry’s reasonable interpretation that the term means what it 

18	   suggests—that  members  of  the  regulated  industry  were  required  to  negotiate 



                                                  32
      	
      13‐4791‐cv 
      In Re: Vitamin C Antitrust Litigation 
                                                                                                     
 1	   and agree upon a price. It would be nonsensical to incorporate into a government 

 2	   policy the concept of an “industry‐wide negotiated” price and require vitamin C 

 3	   manufacturers  to  comply  with  that  minimum  price  point  if  there  were  no 

 4	   directive  to  agree  upon  such  a  price.  Moreover,  while  on  their  face  the  terms 

 5	   “industry self‐discipline,” “coordination,” and “voluntary restraint” may suggest 

 6	   that  the  Defendants  were  not  required  to  agree  to  “industry‐wide  negotiated” 

 7	   prices, we defer to the Ministry’s reasonable explanation that these are terms of 

 8	   art  within  Chinese  law  connoting  the  government’s  expectation  that  private 

 9	   actors actively self‐regulate to achieve the government’s policy goals in order to 

10	   minimize  the  need  for  the  government  to  resort  to  stronger  enforcement 

11	   methods.9 In this context, we find it reasonable to view the entire PVC regime as 

12	   a  decentralized  means  by  which  the  Ministry,  through  the  Chamber,  regulated 

13	   the  export  of  vitamin  C  by  deferring  to  the  manufacturers  and  adopting  their 

14	   agreed upon price as the minimum export price. In short, by directing vitamin C 

15	   manufacturers  to  coordinate  export  prices  and  quantities  and  adopting  those 
      																																																																		
      9 Similarly, while the documentary evidence shows that when China transitioned 
      from  the  export  quota  regime  to  the  PVC  regime  the  role  of  the  Subcommittee 
      within  China’s  regulatory  framework  changed  from  a  governmental  group 
      whose  membership  was  mandatory  to  a  non‐governmental  trade  organization 
      whose  membership  was  voluntary,  we  again  defer  to  the  Ministry’s  reasonable 
      interpretation that the PVC regime required industry‐wide coordination of prices 
      regardless of whether membership in the Subcommittee was required. 
                                                                           33
      	
      13‐4791‐cv 
      In Re: Vitamin C Antitrust Litigation 
                                                                                                      
 1	   standards  into  the  regulatory  regime,  the  Chinese  Government  required 

 2	   Defendants  to  violate  the  Sherman  Act.  See  United  States  v.  Socony‐Vacuum  Oil 

 3	   Co., 310 U.S. 150, 224 n.59 (1940) (“[I]t is [] well settled that conspiracies under the 

 4	   Sherman  Act  are  not  dependent  on  any  overt  act  other  than  the  act  of 

 5	   conspiring.”).   

 6	           We reiterate that deference in this case is particularly important because of 

 7	   the  unique  and  complex  nature  of  the  Chinese  legal‐  and  economic‐regulatory 

 8	   system  and  the  stark  differences  between  the  Chinese  system  and  ours.  As  the 

 9	   district court recognized, “Chinese law is not as transparent as that of the United 

10	   States  or  other  constitutional  or  parliamentary  governments.”  In  re  Vitamin  C 

11	   Antitrust Litig., 584 F. Supp. 2d at 559. China’s legal system is distinct from ours 

12	   in that “[r]ather than codifying its statutes, the Chinese government [] frequently 

13	   governs  by  regulations  promulgated  by  various  ministries . . . . [and]  private 

14	   citizens  or  companies  may  be  authorized  under  Chinese  regulations  to  act  in 

15	   certain circumstances as government agents.” Id. Moreover, the danger that “an 

16	   interpretation suggested by the plain language of a governmental directive may 

17	   not accurately reflect Chinese law” is all the more plausible where the documents 

18	   the  district  court  relied  upon  are  translations  and  use  terms  of  art  which  are 



                                                  34
      	
      13‐4791‐cv 
      In Re: Vitamin C Antitrust Litigation 
                                                                                                                                    
 1	   unique to the Chinese system. In re Vitamin C Antitrust Litig., 810 F. Supp. 2d at 

 2	   542. Deferring to the Ministry’s explanation of what is legally required under its 

 3	   system  is  all  the  more  important  where,  as  here,  the  record  evidence  shows  a 

 4	   clear disparity between China’s economic regulatory regime and our own.  

 5	                   Instead of viewing the ambiguity surrounding China’s laws as a reason to 

 6	   defer  to  the  Ministry’s  reasonable  interpretation,  the  district  court,  recognizing 

 7	   generally  the  unique  features  of  China’s  system,  attempted  to  parse  out 

 8	   Defendants’  precise  legal  role  within  China’s  complex  vitamin  C  market 

 9	   regulatory                         framework.10                      Noting    the    discrepancies    between    China’s 

10	   interpretations  of  its  laws  and  Plaintiffs’  contrary  reading  of  the  underlying 

11	   regulations, the district court determined that, because “[i]t is not clear from the 

12	   record  at  this  stage  of  the  case  whether  defendants  were  performing  [a] 

13	   government  function,  whether  they  were  acting  as  private  citizens  pursuant  to 

14	   governmental  directives  or  whether  they  were  acting  as  unrestrained  private 

15	   citizens[,]”  further  inquiry  into  the  voluntariness  of  Defendants’  actions  was 

16	   warranted. In re Vitamin C Antitrust Litig., 584 F. Supp. 2d at 559. Specifically, the 

      																																																																		
        We note that if the Chinese Government had not appeared in this litigation, the 
      10

      district  court’s  careful  and  thorough  treatment  of  the  evidence  before  it  in 
      analyzing  what  Chinese  law  required  at  both  the  motion  to  dismiss  and 
      summary judgment stages would have been entirely appropriate.  
                                                                                     35
      	
      13‐4791‐cv 
      In Re: Vitamin C Antitrust Litigation 
                                                                                                               
 1	   district court found problematic the possibility that the “defendants [made] their 

 2	   own choices and then ask[ed] for the government’s imprimatur.” Id. 

 3	                    The  problems  with  the  district  court’s  approach  were  threefold.  First,  it 

 4	   determined  that  whether  Chinese  law  compelled  Defendants’  anticompetitive 

 5	   conduct  depended  in  part  on  whether  Defendants  petitioned  the  Chinese 

 6	   Government to approve and sanction such conduct. Second, it relied on evidence 

 7	   that  China’s  price‐fixing  laws  were  not  enforced  to  conclude  that  China’s  price 

 8	   fixing  laws  did  not  exist.  And  third,  it  determined  that  if  Chinese  law  did  not 

 9	   compel  the  exact  anticompetitive  conduct  alleged  in  the  complaint,  then  there 

10	   was no true conflict.  

11	                    Whether Defendants had a hand in the Chinese government’s decision to 

12	   mandate some level of price‐fixing is irrelevant to whether Chinese law actually 

13	   required Defendants to act in a way that violated U.S antitrust laws.11 Moreover, 

14	   inquiring into the motives behind the Chinese Government’s decision to regulate 

15	   the vitamin C market in the way it did is barred by the act of state doctrine. “In 

16	   essence, the act of state doctrine is a principle of law designed primarily to avoid 

      																																																																		
      11 To use a domestic example, it would be equally inappropriate for a U.S. court, 
      when  analyzing  U.S.  insurance  law,  to  inquire  into  the  lobbying  efforts  of  U.S. 
      insurance  companies  for  the  purposes  of  determining  whether  U.S.  insurance 
      law applied to those companies.     
                                                                           36
      	
      13‐4791‐cv 
      In Re: Vitamin C Antitrust Litigation 
                                                                                                          
 1	   judicial inquiry into the acts and conduct of the officials of  the foreign state, its 

 2	   affairs and its policies and the underlying reasons and motivations for the actions 

 3	   of the foreign government.” O.N.E. Shipping Ltd., 830 F.2d at 452. The act of state 

 4	   doctrine precludes us from discrediting the Subcommittee or the PVC process as 

 5	   ad  hoc  protectionist  regimes  that  were  intended  to  provide  governmental 

 6	   sanction to an otherwise privately formed cartel. By focusing on the Defendants’ 

 7	   role  in  the  regulatory  regime,  as  opposed  to  the  regime  itself,  the  district  court 

 8	   erroneously required Defendants to show that the government essentially forced 

 9	   Defendants to price‐fix against their will in order to show that there was a true 

10	   conflict between U.S. antitrust law and Chinese law. This demands too much. It 

11	   is enough that Chinese law actually mandated such action, regardless of whether 

12	   Defendants  benefited  from,  complied  with,  or  orchestrated  the  mandate.  Thus, 

13	   we decline to analyze why China regulated vitamin C in the manner it did and 

14	   instead focus on what Chinese law required. See id. at 453. 

15	           Similarly,  inquiring  into  whether  the  Chinese  Government  actually 

16	   enforced the PVC regime as applied to vitamin C exports confuses the question 

17	   of  what  Chinese  law  required  with  whether  the  vitamin  C  regulations  were 




                                                    37
      	
      13‐4791‐cv 
      In Re: Vitamin C Antitrust Litigation 
                                                                                                            
 1	   enforced.   Plaintiffs  argue  that  because  there  was  extensive  evidence  that 
                              12



 2	   Defendants  exported  vitamin  C  without  first  obtaining  the  required  chop  and 

 3	   that Defendants sold vitamin C below the government floor price of $3.35/kg, the 

 4	   Chinese Government did not actually require compliance with the PVC regime. 

 5	   We  are  disinclined  to  view  this  factual  evidence  of  China’s  unwillingness  or 

 6	   inability  to  enforce  the  PVC  regime  as  relevant  to  the  PVC  regime’s  legal 

 7	   mandate.  

 8	                   Finally,  the  district  court  made  a  conceptual  error  about  the  potential 

 9	   difference  between  foreign  compulsion  and  a  true  conflict.  The  district  court 

10	   credited  Plaintiffs’  argument  that  because  there  was  evidence  that  Defendants 

11	   routinely agreed to export vitamin C at a price well above the agreed upon price 

12	   of $3.35/kg, the Defendants alleged anticompetitive conduct was not compelled. 

13	   But  this  conclusion  misses  the  mark.  Even  if  Defendants’  specific  conduct  was 

14	   not compelled by the 2002 Notice, that type of compulsion is not required for us 

15	   to find a true conflict between the laws of the two sovereigns. It is sufficient “if 

16	   compliance with the laws of both countries is impossible.” Hartford Fire, 509 U.S. 
      																																																																		
        To use another domestic example, it would be inappropriate for a U.S. court, 
      12

      when analyzing whether U.S. labor laws required factory workers to wear safety 
      masks, to examine evidence of how often factory owners were punished for such 
      violations or how many factory owners actually complied with the safety mask 
      regulations.  
                                                                           38
      	
      13‐4791‐cv 
      In Re: Vitamin C Antitrust Litigation 
                                                                                                            
 1	   at 799. Whether Defendants, in fact, charged prices in excess of those mandated 

 2	   by the 2002 Notice does not weigh heavily into our consideration of whether the 

 3	   PVC regime, on its face, required Defendants to violate U.S. antitrust laws in the 

 4	   first instance.  

 5	           Because  we  hold  that  Defendants  could  not  comply  with  both  U.S. 

 6	   antitrust laws and Chinese law regulating the foreign export of vitamin C, a true 

 7	   conflict  exists  between  the  applicable  laws  of  China  and  those  of  the  United 

 8	   States. 

 9	       D. Applying the Remaining Comity Factors 

10	           Having  determined  that  Chinese  law  required  Defendants  to  violate  U.S. 

11	   antitrust law, we now consider whether the remaining factors weigh in favor of 

12	   dismissal based on principles of international comity. The district court, both at 

13	   the  motion  to  dismiss  and  the  summary  judgment  stages,  did  not  apply  the 

14	   remaining  factors  because  it  determined  that  Chinese  law  did  not  require  price 

15	   fixing.  In  re  Vitamin  C  Antitrust  Litig.,  584  F.  Supp.  2d  at  559;  In  re  Vitamin  C 

16	   Antitrust  Litig.,  810  F.  Supp.  2d  at  525–26.  We  need  not  remand  the  case  to  the 

17	   district  court  for  consideration  of  these  factors  in  the  first  instance  because  the 

18	   factors  clearly  weigh  in  favor  of  U.S.  courts  abstaining  from  asserting 



                                                     39
      	
      13‐4791‐cv 
      In Re: Vitamin C Antitrust Litigation 
                                                                                                             
 1	   jurisdiction.  See,  e.g.,  Marvel  Characters,  Inc.  v.  Kirby,  726  F.3d  119,  132  (2d  Cir. 

 2	   2013)  (while  “[i]t  is  ordinarily  appropriate  for  us  to  vacate  the  judgment  of  a 

 3	   district  court  and  remand  the”  case, “where  a  record  is  fully  developed  and  it 

 4	   discloses  that,  in  our  judgment,  only  one  possible  resolution”  of  the  remaining 

 5	   issue would be permissible “there is no reason to remand”).  

 6	           The remaining factors in the comity balancing test are: (1) nationality of the 

 7	   parties,  locations  or  principal  places  of  business  of  corporations;  (2)  relative 

 8	   importance of the alleged violation of conduct here compared to that abroad; (3) 

 9	   the  extent  to  which  enforcement  by  either  state  can  be  expected  to  achieve 

10	   compliance,  the  availability  of  a  remedy  abroad  and  the  pendency  of  litigation 

11	   there;  (4)  existence  of  intent  to  harm  or  affect  American  commerce  and  its 

12	   foreseeability;  (5)  possible  effect  upon  foreign  relations  if  the  court  exercises 

13	   jurisdiction  and  grants  relief;  (6)  if  relief  is  granted,  whether  a  party  will  be 

14	   placed in the position of being forced to perform an act illegal in either country 

15	   or be under conflicting requirements by both countries; (7) whether the court can 

16	   make  its  order  effective;  (8)  whether  an  order  for  relief  would  be  acceptable  in 

17	   this  country  if  made  by  the  foreign  nation  under  similar  circumstances;  and  (9) 

18	   whether  a  treaty  with  the  affected  nations  has  addressed  the  issue.  Mannington 



                                                     40
      	
      13‐4791‐cv 
      In Re: Vitamin C Antitrust Litigation 
                                                                                                       
 1	   Mills, Inc., 595 F.2d at 1297–98; Timberlane Lumber Co., 549 F.2d at 614. Applying 

 2	   the  test  here,  we  hold  that  these  remaining  factors  decidedly  weigh  in  favor  of 

 3	   dismissal and counsel against exercising jurisdiction in this case. 

 4	           All  Defendants  are Chinese  vitamin  C manufacturers  with  their  principle 

 5	   places  of  business  in  China,  and  all  the  relevant  conduct  at  issue  took  place 

 6	   entirely  in  China.  Although  Plaintiffs  may  be  unable  to  obtain  a  remedy  for 

 7	   Sherman  Act  violations  in  another  forum,  complaints  as  to  China’s  export 

 8	   policies  can  adequately  be  addressed  through  diplomatic  channels  and  the 

 9	   World Trade Organization’s processes. Both the U.S. and China are members of 

10	   the  World  Trade  Organization  and  are  subject  to  the  same  rules  on  export 

11	   restrictions.  Moreover,  there  is  no  evidence  that  Defendants  acted  with  the 

12	   express  purpose  or  intent  to  affect  U.S.  commerce  or  harm  U.S.  businesses  in 

13	   particular.  Rather,  according  to  the  Ministry,  the  regulations  at  issue  governing 

14	   Defendants’ conduct were intended to assist China in its transition from a state‐

15	   run  command  economy  to  a  market‐driven  economy,  and  the  resulting  price‐

16	   fixing  was  intended  to  ensure  China  remained  a  competitive  participant  in  the 

17	   global vitamin C market and to prevent harm to China’s trade relations. While it 

18	   was reasonably foreseeable that China’s vitamin C policies would generally have 



                                                  41
      	
      13‐4791‐cv 
      In Re: Vitamin C Antitrust Litigation 
                                                                                                      
 1	   a  negative  effect  on  Plaintiffs  as  participants  in  the  international  market  for 

 2	   vitamin  C,  as  noted  above,  there  is  no  evidence  that  Defendants’  antitrust 

 3	   activities were specifically directed at Plaintiffs or other U.S. companies.  

 4	                   Furthermore, according to the Ministry, the exercise of jurisdiction by the 

 5	   district court has already negatively affected U.S.‐China relations. See Joint App’x 

 6	   at  1666,  U.S.  Vitamin  Fine  “unfair  and  inappropriate”  Says  Mofcom,  Global 

 7	   Competition  Review,  Katy  Oglethorpe,  March  21,  2013  (quoting  the  Chinese 

 8	   government as stating that the district court’s judgment “will cause problems for 

 9	   the  international  community  and  international  enterprises,  and  will  eventually 

10	   harm  the  interests  of  the  United  States  due  to  the  increase  in  international 

11	   disputes”). The Chinese Government has repeatedly made known to the federal 

12	   courts,  as  well  as  to  the  United  States  Department  of  State  in  an  official 

13	   diplomatic  communication  relating  to  this  case,  that  it  considers  the  lack  of 

14	   deference it received in our courts, and the exercise of jurisdiction over this suit, 

15	   to be disrespectful and that it “has attached great importance to this case.”13 Doc. 

16	   No. 111, Diplomatic Correspondence between Embassy for the People’s Republic 
      																																																																		
      13 We take judicial notice of the diplomatic communication from the Embassy of 
      the People’s Republic of China to the United States State Department dated April 
      9, 2014. Sprague & Rhodes Commodity Corp. v. Instituto Mexicano Del Café, 566 F.2d 
      861,  862  (2d  Cir.  1977).  The  Ministry’s  motion  as  to  the  diplomatic 
      communication is denied as moot.  
                                                                           42
      	
      13‐4791‐cv 
      In Re: Vitamin C Antitrust Litigation 
                                                                                                      
 1	   of  China  and  the  United  States  Department  of  State,  April  9,  2014;  cf.  Société 

 2	   Nationale Industrielle Aérospatiale, 482 U.S. at 546 (“[W]e have long recognized the 

 3	   demands  of  comity  in  suits  involving  foreign  states,  either  as  parties  or  as 

 4	   sovereigns with a coordinate interest in the litigation.” (emphasis added)).  

 5	           Currently, the district court’s judgment orders Defendants to comply with 

 6	   conflicting  legal  requirements.  This  is  an  untenable  outcome.  It  is  unlikely, 

 7	   moreover, that the injunctive relief the Plaintiffs obtained would be enforceable 

 8	   in  China.  If  a  similar  injunction  were  issued  in  China  against  a  U.S.  company, 

 9	   prohibiting that company from abiding by U.S. economic regulations, we would 

10	   undoubtedly  decline  to  enforce  that  order.  See  Corporacion  Mexicana  De 

11	   Mantenimiento Integral, S. De R.L. De C.V. v. Pemex‐Exploracion Y Produccion, No. 

12	   13‐4022,  2016  WL  4087215  (2d  Cir.  Aug.  2,  2016)  (“[A]  final  judgment  obtained 

13	   through        sound       procedures    in     a    foreign    country    is    generally 

14	   conclusive . . . unless . . .  enforcement  of  the  judgment  would  offend  the  public 

15	   policy of the state in which enforcement is sought.” (internal quotation omitted)). 	

16	           Simply put, the factors weigh in favor of abstention. Recognizing China’s 

17	   strong interest in its protectionist economic policies and given the direct conflict 

18	   between  Chinese  policy  and  our  antitrust  laws,  we  conclude  that  China’s 



                                                     43
      	
      13‐4791‐cv 
      In Re: Vitamin C Antitrust Litigation 
                                                                                                          
 1	   “interests  outweigh  whatever  antitrust  enforcement  interests  the  United  States 

 2	   may have in this case as a matter of law.” O.N.E. Shipping Ltd., 830 F.2d at 450. 

 3	   Accordingly,  we  hold  that  the  district  court  abused  its  discretion  by  failing  to 

 4	   abstain  on  international  comity  grounds  from  asserting  jurisdiction,  and  we 

 5	   reverse the district court’s order denying Defendants’ motion to dismiss. 14 

 6	                   We further note that while we abstain from adjudicating Plaintiffs’ claims 

 7	   with respect to the Defendants’ conduct, the Plaintiffs are not without recourse to 

 8	   the executive branch, which is best suited to deal with foreign policy, sanctions, 

 9	   treaties, and bi‐lateral negotiations. Because we reverse and remand for dismissal 

10	   on  the  basis  of  international  comity,  we  do  not  address  the  act  of  state,  foreign 

11	   sovereign compulsion, or political question defenses. 

12	                                                                        CONCLUSION 

13	                   According appropriate deference to the Ministry’s official statements to the 

14	   district court and to this Court on appeal, we hold that Defendants were required 

      																																																																		
      14 We note that it may not be reasonable in all cases to abstain on comity grounds 
      from  asserting  jurisdiction  at  the  motion  to  dismiss  stage  and  that  a  trial  court 
      may need the opportunity to consider the countervailing interests and policies on 
      the record that follows discovery. In this case, however, dismissal is appropriate 
      because,  after  limited  discovery,  the  record  before  the  court  at  the  motion  to 
      dismiss  stage  was  sufficient  to  determine  what  Chinese  law  required  and 
      whether abstention was appropriate.    
       

                                                                               44
      	
     13‐4791‐cv 
     In Re: Vitamin C Antitrust Litigation 
                                                                                                     
1	   by Chinese law to set prices and reduce quantities of vitamin C sold abroad and 

2	   doing  so  posed  a  true  conflict  between  China’s  regulatory  scheme  and  U.S. 

3	   antitrust  laws  such  that  this  conflict  in  Defendants’  legal  obligations,  balanced 

4	   with other factors, mandates dismissal of Plaintiffs’ suit on international comity 

5	   grounds.  Accordingly,  we  VACATE  the  district  court’s  judgment  entered 

6	   November  27,  2013,  REVERSE  the  order  of  November  11,  2008,  denying 

7	   Defendants’  motion  to  dismiss,  and  REMAND  with  instructions  to  dismiss 

8	   Plaintiffs’ complaint with prejudice.  




                                                 45